DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In response to the amendment filed on 06/24/2022 with respect the claims 14-20, claim rejections - 35 USC § 112 is  withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/24/2022 has been entered. 

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims  are allowed because the prior arts made of record, in single or in combination, fails to disclose explicitly the limitations of the claims, plus a  comprehensive search of prior art failed to teach, either alone or in combination the limitations of
“…obtaining first information associated with a first condition of a terrestrial radio network of terrestrial radio networks from a terrestrial controller that collects the first information from the terrestrial radio network; determining second information associated with a resource of a satellite network, wherein the satellite network is integrated with the terrestrial radio networks to form an integrated network to which a mobile device connects, wherein a defined application of applications is alternatively executable at the mobile device via any of a group of networks, the group of networks comprising the satellite network and the terrestrial radio networks; and determining whether to re-assign the defined application from the terrestrial radio network to the satellite network based on a result of artificial intelligence processing that evaluates the first condition in view of feedback previously received for other reassignments, and based on employing service level agreement information, wherein a selected application of the applications, other than the defined application, is assigned to the terrestrial radio network for execution of the selected application, and the defined application is re-assigned, from being assigned to one of the terrestrial radio networks, to the satellite network for execution of the defined application.”.
The dependent claims are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462